Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 9

TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 9 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
May 31, 2017, is entered into among Navistar Financial Securities Corporation,
as the Seller (the “Seller”), Navistar Financial Corporation (“NFC”), as the
Servicer (in such capacity, the “Servicer”), New York Life Insurance Company
(“NY Life”), as a Managing Agent and as a Committed Purchaser, New York Life
Insurance and Annuity Corporation (“NYLIAC”), as a Managing Agent and as a
Committed Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing
Agent, Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed
Purchaser, Alpine Securitization Ltd. (“Alpine”), as a Conduit Purchaser, and
Bank of America, National Association (“Bank of America”; together with NY Life,
NYLIAC, CS NYB, CS CIB and Alpine, the “Purchaser Parties”), as Administrative
Agent (in such capacity, the “Administrative Agent”), as a Managing Agent and as
a Committed Purchaser. Capitalized terms used herein without definition shall
have the meanings set forth or incorporated by reference in the Agreement, the
Indenture or the Indenture Supplement, as applicable.

R E C I T A L S

A.     The parties hereto are parties to that certain Note Purchase Agreement
dated as of August 29, 2012 (as amended by Amendment No. 1 to Note Purchase
Agreement dated as of March 18, 2013, Amendment No. 2 to Note Purchase Agreement
dated as of September 13, 2013, Amendment No. 3 to Note Purchase Agreement dated
as of March 12, 2014, Amendment No. 4 to Note Purchase Agreement dated as of
January 26, 2015, Amendment No. 5 to Note Purchase Agreement dated as of
October 30, 2015, Amendment No. 6 to Note Purchase Agreement dated as of
February 24, 2016, Amendment No. 7 to Note Purchase Agreement dated as of
May 27, 2016 and Amendment No. 8 to Note Purchase Agreement dated as of
November 18, 2016, the “Agreement”).

B.     Pursuant to Section 11.01 of the Agreement, the parties to the Agreement
desire to extend the Scheduled Purchase Expiration Date and to further amend the
Agreement as set forth in this Amendment.

C.     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. Amendments to Agreement.

 

  a. The following new defined terms are hereby added to Section 1.01 of the
Agreement in appropriate alphabetical order:

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

1



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

  b. The definition of “Scheduled Purchase Expiration Date” in Section 1.01 of
the Agreement is hereby amended to replace the date “November 18, 2017” set
forth therein with the date “May 30, 2018”.

 

  c. The second sentence of Section 5.01(k) of the Agreement is hereby deleted
in its entirety and replaced with the following:

The Issuing Entity is not a “covered fund” as defined by the regulations
implementing Section 619 of the Dodd-Frank Wall Street and Consumer Protection
Act (commonly known as the “Volcker Rule”). In making such determination, the
Issuing Entity is relying on the exclusion from the definition of “investment
company” under the Investment Company Act contained in Section 3(c)(5) under the
Investment Company Act, although there may be additional exclusions or
exemptions available to the Issuing Entity.

 

  d. The following new Sections 5.01(n) and (o) are hereby added to the
Agreement immediately following existing Section 5.01(m):

(n)     Neither the Issuing Entity nor the Transferor, nor, to the knowledge of
the Issuing Entity and the Transferor, any director, officer, employee, agent or
affiliate thereof, is an individual or entity that is (i) currently the subject
or target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located (to the extent in violation of Sanctions),
organized or resident (to the extent in violation of Sanctions) in a Designated
Jurisdiction.

(o)     The Issuing Entity and the Transferor are in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other relevant jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

2



--------------------------------------------------------------------------------

  e. The second sentence of Section 5.02(j) of the Agreement is hereby deleted
in its entirety and replaced with the following:

The Issuing Entity is not a “covered fund” as defined by the regulations
implementing Section 619 of the Dodd-Frank Wall Street and Consumer Protection
Act (commonly known as the “Volcker Rule”). In making such determination, the
Issuing Entity is relying on the exclusion from the definition of “investment
company” under the Investment Company Act contained in Section 3(c)(5) under the
Investment Company Act, although there may be additional exclusions or
exemptions available to the Issuing Entity.

 

  f. The following new Sections 5.02(l) and (m) are hereby added to the
Agreement immediately following existing Section 5.02(k):

(n)     None of NFC, the Issuing Entity or the Transferor, or, to the knowledge
of NFC, the Issuing Entity and the Transferor, any director, officer, employee,
agent or affiliate thereof, is an individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located (to the extent in violation of Sanctions),
organized or resident (to the extent in violation of Sanctions) in a Designated
Jurisdiction.

(o)     NFC, the Issuing Entity and the Transferor are in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other relevant jurisdictions
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

 

  g. The last paragraph of Section 7.02 of the agreement is hereby deleted in
its entirety and replaced with the following:

Except as provided in Section 11.05, any information obtained by the Purchasers,
the Managing Agents, the Administrative Agent or their agents or representatives

 

3



--------------------------------------------------------------------------------

pursuant to this Section 7.02 shall be held in confidence by each of the
Purchasers, the Managing Agents, the Administrative Agent and their applicable
agents and representatives unless and to the extent such information (i) has
become available to the public, (ii) is obtained from a third-party not known to
have a legal, fiduciary or contractual obligation of confidentiality to NFC or
the Transferor, (iii) is independently developed or arrived by the Purchasers,
Managing Agents, the Administrative Agent or their agents or representatives
without reference to information obtained hereunder, (iv) is required or
requested by any Governmental Authority or in any court proceeding or other
legal process or (v) is required by any Governmental Rule. In the case of any
disclosure permitted by clause (iv) or (v), each of the Purchasers, the Managing
Agents and the Administrative Agent shall use commercially reasonable efforts to
the extent not legally prohibited and as reasonably practicable (x) provide the
Transferor with advance notice of any such disclosure and (y) cooperate with the
Transferor in limiting the extent or effect of any such disclosure.

 

  h. The following new Section 7.10 is hereby added to the Agreement immediately
following existing Section 7.09:

SECTION 7.10. Anti-Corruption Laws; Sanctions. So long as any Committed
Purchaser shall have any Commitment hereunder, any Series 2012-VFN Note remains
outstanding or any other obligation (other than contingent indemnification
obligations) hereunder shall remain unpaid or unsatisfied, the Issuing Entity,
the Transferor and NFC:

(a)     shall maintain policies and procedures designed to promote and achieve
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
relevant jurisdictions;

(b)     shall not directly or indirectly, use or otherwise make available the
proceeds of any Incremental Funded Amount to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, in each case, in any manner
that will result in a violation of Sanctions by any individual or entity
participating in this transaction, whether as Committed Purchaser, Conduit
Lender, Managing Agent, Administrative Agent or otherwise; and

 

4



--------------------------------------------------------------------------------

(c) shall not directly or indirectly use the proceeds of any Incremental Funded
Amount for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other relevant jurisdictions.

 

  2. Reduction in Maximum Funded Amount.

 

  a. Upon the effectiveness of this Amendment, the Maximum Funded Amount shall
be reduced to $425,000,000.

 

  b. In connection with such reduction, the parties hereby consent to the
(1) non-ratable reduction in the Commitment of the Committed Purchaser in the CS
Purchaser Group to $75,000,000, (2) non-ratable increase in the Commitment of
the Committed Purchaser in the NY Life Purchaser Group to $60,000,000 and
(3) the non-ratable increase in the Commitment of the Committed Purchaser in the
NYLIAC Purchaser Group to $90,000,000 (it being understood that the Commitment
of the Committed Purchaser in the Bank of America Purchaser Group shall remain
$200,000,000).

 

  c. The parties agree to waive the requirement in Section 2.05(a) of written
notice at lease five Business Days before such reduction is to take place.

 

  3. Incremental Funding by the NY Life Purchaser Group, the NYLIAC Purchaser
Group and the Bank of America Purchaser Group.

 

  a. Incremental Funding. In connection with the reduction in the Maximum Funded
Amount, the non-ratable reduction in the Commitment of the Committed Purchaser
in the CS Purchaser Group and the non-ratable increase in the Commitments of the
Committed Purchasers in the NY Life Purchaser Group and the NYLIAC Purchaser
Group contemplated by Section 2 above, the Servicer hereby requests that (i) the
NY Life Purchaser Group fund an Incremental Funding on the date hereof in a
principal amount of $7,816,993.46, (ii) the NYLIAC Purchaser Group fund an
Incremental Funding on the date hereof in a principal amount of $11,725,490.20
and (iii) the Bank of America Purchaser Group fund an Incremental Funding on the
date hereof in a principal amount of $6,797,385.62. Such Incremental Funding
shall be funded solely by the NY Life Purchaser Group, the NYLIAC Purchaser
Group and the Bank of America Purchaser Group on the date hereof in accordance
with the terms of the Agreement and upon satisfaction of all conditions
precedent thereto specified in Section 2.03(b) of the Agreement (except that the
parties agree to waive the requirement in Section 2.03(b)(vii)).

 

  b. Use of Proceeds of Incremental Funding.

 

5



--------------------------------------------------------------------------------

  i. Notwithstanding Section 3.04(b) of the Indenture Supplement, on the date
hereof the Transferor shall use the proceeds of such Incremental Funding to
reduce the portion of the Funded Amount held by the CS Purchaser Group by
$26,339,869.28 in order to cause the Funded Amount to be allocated among the
Purchaser Groups pro rata in accordance with their respective Commitments after
giving effect to the reduction in the Maximum Funded Amount, the non-ratable
reduction in the Commitment of the Committed Purchasers in the CS Purchaser
Group and the non-ratable increase in the Commitments of the Committed
Purchasers in the NY Life Purchaser Group and the NYLIAC Purchaser Group
contemplated by Section 2 above.

 

  ii. If the Transferor fails to use the proceeds of such Incremental Funding in
accordance with Section 3(b)(i) above, an Early Redemption Event shall be deemed
to have occurred and, thereafter, any principal payment due to the Noteholders
shall be applied (1) first, pro rata, in repayment of the Incremental Funded
Amounts funded by the NY Life Purchaser Group, the NYLIAC Purchaser Group and
the Bank of America Purchaser Group under Section 3(a) above and (2) thereafter,
in accordance with the Transaction Documents.

 

  c. Consents. The parties hereto hereby consent to (i) the non-ratable
Incremental Funding to be funded by the NY Life Purchaser Group, the NYLIAC
Purchaser Group and the Bank of America Purchaser Group as set forth in
Section 3(a) above and (ii) the non-ratable reduction in the portion of the
Funded Amount held by the CS Purchaser Group as set forth in Section 3(b) above.

 

  4. Representations and Warranties. The Seller hereby represents and warrants
to each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

 

  5. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 

  6.

Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts

 

6



--------------------------------------------------------------------------------

  of this Amendment executed by each of the other parties hereto, (ii) receipt
by each Bank of America, NY Life, NYLIAC and CS CIB of the applicable amendment
fee pursuant to and in accordance with the Fifth Amended and Restated Fee
Letter, dated as of the date hereof and (iii) receipt by CS CIB of the
applicable amount set forth in Section 3(b) above.

 

  7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

 

  9. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as the Seller

By:  

/s/ Anthony Aiello

  Name:   Anthony Aiello   Title:   Vice President and Treasurer

NAVISTAR FINANCIAL CORPORATION,

as the Servicer

By:  

/s/ Anthony Aiello

  Name:   Anthony Aiello   Title:   Vice President and Treasurer

[signatures continue on the following page]

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Administrative Agent

By:  

/s/ Carl W. Anderson

  Name:   Carl W. Anderson   Title:   Managing Director

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Managing Agent

for the Bank of America Purchaser Group

By:  

/s/ Carl W. Anderson

  Name:   Carl W. Anderson   Title:   Managing Director

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Committed Purchaser

for the Bank of America Purchaser Group

By:  

/s/ Carl W. Anderson

  Name:   Carl W. Anderson   Title:   Managing Director

[signatures continue on the following page]

 

S-2



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY,

as the Managing Agent

for the NY Life Purchaser Group

By:  

/s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Vice President

NEW YORK LIFE INSURANCE COMPANY,

as the Committed Purchaser

for the NY Life Purchaser Group

By:  

/s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Vice President

[signatures continue on the following page]

 

S-3



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Managing Agent

for the NYLIAC Purchaser Group

By:   NYL INVESTORS LLC, its Investment Manager By:  

/s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Committed Purchaser

for the NYLIAC Purchaser Group

By:   NYL INVESTORS LLC, its Investment Manager By:  

/s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Vice President

[signatures continue on the following page]

 

S-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

NEW YORK BRANCH,

as the Managing Agent

for the CS Purchaser Group

   

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as the Committed Purchaser

for the CS Purchaser Group

By:   /s/ Patrick Duggan     By:   /s/ Patrick Duggan  

Name: Patrick Duggan

Title: Associate

     

Name: Patrick Duggan

Title: Authorized Signatory

By:   /s/ Erin McCutcheon     By:   /s/ Erin McCutcheon  

Name: Erin McCutcheon

Title: Vice President

     

Name: Erin McCutcheon

Title: Authorized Signatory

 

ALPINE SECURITIZATION LTD.,

as a Conduit Purchaser

for the CS Purchaser Group

      By:  

Credit Suisse AG, New York Branch,

as its administrative agent

      By:   /s/ Patrick Duggan        

Name: Patrick Duggan

Title: Associate

      By:   /s/ Erin McCutcheon        

Name: Erin McCutcheon

Title: Vice President

     

 

S-5